DETAILED ACTION
	This Office action is in response to the Applicant’s reply filed July 20, 2021. Claims 5-7, 17, and 20-22 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-7, 17, and 20-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or make obvious a wheel rim comprising a plurality of airfoils having a convex aerodynamic shape positioned in a series in the inner periphery of the rim, and the leading edge of each airfoil is positioned in front of each spoke and the trailing edge of the airfoil is positioned behind each spoke.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        


/Kip T Kotter/Primary Examiner, Art Unit 3617